       Case 5:17-cv-01122-FB-HJB Document 175 Filed 10/06/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ACADEMY OF ALLERGY & ASTHMA                       §
IN PRIMARY CARE and UNITED                        §
BIOLOGICS, LLC D/B/A UNITED                       §
ALLERGY SERVICES.                                 §
                                                  §
               Plaintiffs,                        §
                                                  §
v.                                                §
                                                  §              CIVIL ACTION NO.
SUPERIOR HEALTHPLAN, INC. and                     §            5:17-CV-01122-FB (HJB)
CENTENE CORP.                                     §
                                                  §
               Defendants.                        §

        PLAINTIFFS’ DESIGNATION OF REBUTTAL TESTIFYING EXPERTS

       Plaintiffs Academy of Allergy & Asthma in Primary Care (“AAAPC”) and United

Biologics, LLC d/b/a United Allergy Services (“UAS”) (collectively “Plaintiffs”) hereby file this

designation of testifying experts in rebuttal to the experts designated by Defendants Superior

HealthPlan, Inc. and Centene Corp.

       Plaintiffs designate the following rebuttal experts:

       1. Michael D. Miscoe, JD, CPC, CASCC, CUC, CCPC, CPCO, CPMA, CEMA, AAPC
          Fellow
          Practice Masters, Inc.
          1032 Peninsula Drive
          Central City, PA 15926
          (814) 754-1550

       Mr. Miscoe will rebut the testimony of Peter R. Kongstevedt, M.D. and David Bernstein,

M.D. consistent with his opinions described in his prior report. Mr. Miscoe’s qualifications,

including a list of all publications authored in the previous 10 years, as well as a list of all other

cases in which Mr. Miscoe has testified as an expert at trial or by deposition during the previous
       Case 5:17-cv-01122-FB-HJB Document 175 Filed 10/06/20 Page 2 of 5




4 years, have previously been provided. The compensation to be paid for Mr. Miscoe’s work and

testimony is described in his prior report.

       2. Dr. Donald House, Sr.
          RRC, Inc., President
          3000 Briarcrest Drive Suite 600
          Bryan TX 77802
          (979) 774-4477

       Dr. House will rebut the testimony of Subramaniam Ramanarayanan, Ph.D. consistent

with his opinions described in his prior report. Dr. House’s qualifications, including a list of all

publications authored in the previous 10 years, as well as a list of all other cases in which Dr.

House has testified as an expert at trial or by deposition during the previous 4 years, have

previously been provided. The compensation to be paid for Dr. House’s work and testimony is

described in his prior report.

       3. Jonathan M. Orszag
          Senior Managing Director
          Compass Lexecon, LLC
          2029 Century Park East, Suite 1280
          Los Angeles, CA 90067
          (310) 728-2022 main

       Mr. Orzag will rebut the testimony of Subramanian Ramanarayanan, PhD consistent with

his opinions described in his prior report. Mr. Orszag’s qualifications, including a list of all

publications authored in the previous 10 years, as well as a list of all other cases in which Mr.

Orszag has testified as an expert at trial or by deposition during the previous 4 years, have

previously been provided. The compensation to be paid for Mr. Orszag’s work and testimony is

described in his prior report.

       In addition, it is anticipated that some fact witnesses not retained or specially employed

for the purpose of rendering expert testimony on behalf of Plaintiffs may give testimony in the

nature of an opinion or a combination of fact and opinion testimony in their respective
                                                -2-
       Case 5:17-cv-01122-FB-HJB Document 175 Filed 10/06/20 Page 3 of 5




disciplines, and that such testimony would be based on their education, experience, and training.

These witnesses include:

       1. Dr. Frederick Schaffer
          c/o Casey Low
          Pillsbury, Winthrop, Shaw, & Pittman, LLP
          401 Congress Ave., Suite 1700
          Austin, TX 78701
          (512) 580-9600

       Dr. Schaffer will rebut the opinion of David Bernstein, M.D. and Peter R. Kongstevedt,

M.D. consistent with the prior disclosure of his expected testimony.

       Plaintiffs have served on Defendants, but will not file, the materials required by Fed. R.

Civ. P. 26(a)(2)(B). Consistent with Fed. R. Civ. P. Plaintiffs reserve the right to supplement

these disclosures and designate additional experts after the conclusion of depositions and as

additional facts are learned in discovery.




                                               -3-
      Case 5:17-cv-01122-FB-HJB Document 175 Filed 10/06/20 Page 4 of 5




DATED: October 6, 2020.

                                   Respectfully submitted,


                                  PILLSBURY WINTHROP SHAW PITTMAN LLP

                                   By: /s/ Casey Low
                                       Casey Low
                                       Texas Bar No. 24041363
                                       Dillon J. Ferguson
                                       Texas Bar No. 06911700
                                       Benjamin L. Bernell
                                       Texas Bar No: 24059451
                                       401 Congress Ave., Suite 1700
                                       Austin, Texas 78701-4061
                                       Phone: (512) 580-9600
                                       Fax: (512) 580-9601
                                       casey.low@pillsburylaw.com
                                       dillon.ferguson@pillsburylaw.com
                                       ben.bernell@pillsburylaw.com

                                   ATTORNEYS FOR PLAINTIFFS




                                     -4-
       Case 5:17-cv-01122-FB-HJB Document 175 Filed 10/06/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Plaintiffs’ designation of rebuttal testifying
experts been served on all counsel of record electronically or by another manner authorized by
Federal Rule of Civil Procedure 5(b)(2) on October 6, 2020.



                                                  /s/ Casey Low
                                                  Casey Low

Tricia R. DeLeon
Gemma Rose Galeoto
HOLLAND & KNIGHT, LLP
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Tricia.deleon@hklaw.com
Gemma.galeoto@hklaw.com

L. Bradley Hancock
Theresa Wanat
HOLLAND & KNIGHT, LLP
1100 Louisiana Street, Suite 4300
Houston, Texas 77002
Brad.hancock@hklaw.com
Theresa.wanat@hklaw.com

Gregory J. Casas
GREENBERG TRAURIG, LLP
300 West 6th Street, Suite 2050
Austin, Texas 78701
casasg@gtlaw.com

Steven M. Cady
WILLIAMS & CONNOLLY LLP
725 Twelfth St. NW
Washington, DC 20005
scady@wc.com




                                                 -5-
